DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/768710 (hereinafter ‘710). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to claim 1, examiner considers the limitation “receiving a non-touch event” in the ‘710 application to encompass the scope of “generating a non-touch event” in the present application as broadly claimed. Dependent claims 2-8 of the present application are taught by claims 2-8 of ‘710.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 9-10 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of copending Application No. 16/768710 (hereinafter ‘710) in view of Hodges et al., US 2015/0084900. Claims 9 and 15 of ‘710 teach substantially all of the limitations of claims 9 and 19 of the present application, where examiner considers “the processor” of ‘710 to constitute a “conversion device.” However, ‘710 does not explicitly teach a manipulation device 
Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of copending Application No. 16/768710 (hereinafter ‘710) in view of Hodges et al., US 2015/0084900, in view of Tager, US 2018/0104574. ‘710 and Hodges et al. teaches the limitations of claim 9 as described above. Further, Hodges and Tager teach the remaining limitations as described below in reference to Claims 11-13. It would have been obvious to one of ordinary skill in the art to modify the device of ‘710 to include connection devices and where the structure is in the form of a gamepad as taught by Hodges et al. in order to combine the touch device and input devices into a more convenient handheld package, and further it would have been obvious to integrate the manipulation device, conversion device, and signal transmitter into an integrated structure as taught by Tager for reasons similar to those described below with reference to Claim 12.
Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of copending Application No. 16/768710 (hereinafter ‘710) in view of Hodges et al., US 2015/0084900. ‘710 and 
Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of copending Application No. 16/768710 (hereinafter ‘710) in view of Hodges et al., US 2015/0084900. ‘710 and Hodges et al. teaches the limitations of claim 9 as described above. Further, Hodges teaches the remaining limitations of a button and a joystick arranged on the top of the device as described below in reference to Claims 16-17. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of ‘710 to include a joystick and buttons on the top of the device in order to increase the enjoyment of the user by allowing them to use standard precise physical game control devices well-known in the art such as a button and joystick with touch interface based games as well as positioning them at easily accessible locations on the front of the control devices where they are well positioned to be actuated by a user’s thumbs.
Claim 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of copending Application No. 16/768710 (hereinafter ‘710) in view of Hodges et al., US 2015/0084900 and Tager, US 2018/0104574. ‘710 and Hodges et al. teaches the limitations of claim 17 as described above. Further, Tager teaches the remaining limitations of side mounted buttons as described below in reference to Claims 18. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of ‘710 .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 7
Claim 7 recites “where the non-touch event comprises a mechanical key-press event, a leap motion control event, and a light control event.” It is unclear how a single event can be all of these events at once. As best understood, despite the use of “and,” these event types are being claimed in the alternative.

In Reference to Claim 15
Claim 15 recites “wherein the wireless connections comprise Bluetooth connection, WIFI connection, infrared connection, and Operator Network connection.” It 

In Reference to Claim 16
Claim 16 recites the limitation "the physical button".  There is insufficient antecedent basis for this limitation in the claim. As best understood, Claim 16 should depend on Claim 10 rather than Claim 9. 
Further, it is unclear how “the physical button” can comprise both a button and a joystick, especially when these are claimed in the alternative in Claim 10. As best understood examiner is interpreting these limitations to claim a button and an additional manipulation device in the form of a joystick. Applicant can overcome this rejection by rewriting Claim 16 and potentially Claim 10 in order to clarify the use of more than one input mechanism in the manipulation device. Examiner encourages applicant to find more clear terminology than “the at least one button” to refer to the overall inputs on the manipulation device.

In Reference to Claims 17-18
Claims 17 and 18 recite the limitation “at least some.” The term "at least some" in claims 17 and 18 is a relative term which renders the claim indefinite.  The term "at least some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 

In Reference to Claim 19
Claim 19 recites the limitation "the processor.”  There is insufficient antecedent basis for this limitation in the claim.

The remainder of this office action is considered as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 16-17, and 19 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Hodges et al., US 2015/0084900.

In Reference to Claim 1
Hodges teaches a simulatively-touch method, for simulating a touch on a target device comprising a touch component and a touch panel connector (Fig. 1 and 11, Par. 25 and 141 “touch-screen” and Par. 67-68 and 71 which teaches software components for sending simulated touch inputs to application programs. Which, consistent with Par. 

In Reference to Claim 9
Hodges teaches a touch control assembly for simulating a touch on a target device comprising a touch component and a touch panel connector (Fig. 1 and 11, Par. 25 and 141 “touch-screen” and Par. 67-68 and 71), comprising a manipulation device (Fig. 1 ref. 114 and 116), a conversion device (Fig. 7 and Par. 81 which teaches either a reconfig or daemon program to convert inputs), and a signal transmitter (Fig. 7 and Par. 68 “Bluetooth” and Par. 80 “Network” See also Fig. 2) and, the manipulation device and the signal transmitter being coupled to the conversion device (Fig. 7 and Par. 81 where the devices are communicatively coupled), the manipulation device being configured for 

In Reference to Claim 19
Hodges teaches a touch control system comprising a touch control assembly and a target device connected to the touch control assembly (Fig. 1, 7, and 9), the touch control assembly being configured for simulate a touch on the target device comprising a touch component and a touch panel connector comprising a touch component and a touch panel connector (Fig. 1 and 11, Par. 25 and 141 “touch-screen” and Par. 67-68 and 71. Par. 67-68 which teaches a simulated touch), the touch control assembly comprising a manipulation device (Fig. 1 ref. 114 and 116, Fig. 9), a conversion device 

	In Reference to Claim 2
Hodges teaches where the converting the non-touch event into the touch event comprises modifying a report descriptor of the non-touch event to convert the non-touch 

In Reference to Claim 7
	Hodges teaches wherein the non-touch event comprises a mechanical key-press event, a leap motion control event, and a light control event (Par. 27).

	In Reference to Claim 8
	Hodges teaches establishing a communication connection with the target device; wherein the communication connection is performed by a wired-type communication which establishes signal transmission channels to the target device via a cable; or wherein the communication connection is performed by a wireless communication that comprises Bluetooth connection, WIFI connection, infrared connection, or Operator Network connection (Par. 68 “Bluetooth”).

In Reference to Claim 10
Hodges teaches wherein the manipulation device comprises a physical button for generating the non-touch event; or the manipulation device is at least one of a mouse, a keyboard, a game joystick, a leap motion sensor, and a light sensor (Par. 27).

In Reference to Claim 16
	Hodges teaches wherein the physical button comprises at least one button and a joystick each of which corresponds one non-touch event. (Fig. 1 and Par. 27 which teaches input modules with multiple input where each control is mapped to a user input of the program. And which teaches buttons and a joystick. See Fig. 1 for an example of multiple types of input devices in use at one time).

	In Reference to Claim 17
Hodges teaches where the joystick and at least some of the at least one button are arranged in a top surface of the manipulation device (Fig. 1 and 9 and Par. 27 and 88).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al., US 2015/0084900, in view of Qiu, US 2014/0137014.

In Reference to Claim 3

Qiu teaches a system for converting between non-touch and touch inputs where the input is carrying a physical-position information of the target position on the touch component (Par. 53, 66, and 91-92 “touch geometrical parameter information”).
It would be desirable to modify the system of Hodges et al. to transmit the physical position information for the target position on the touch as taught by Qiu in order to allow the system to be configurable for any given game to adapt the button mapping to the unique positioning of control inputs for a game on the screen.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing modify the system of Hodges et al. to transmit the physical position information for the target position on the touch as taught by Qiu.

In Reference to Claim 4
Hodges et al. and Qiu teaches acquiring the physical-position information of the target position on the touch component; correlating the physical-position information to the non-touch event so as to establish a mapping relation between the non-touch event and the target position; wherein the converting the non-touch event into the touch event further comprises: adding the physical-position information of the target position on the 

In Reference to Claim 5
	Hodges et al. and Qiu teaches determining a plurality of non-touch events; establishing a mapping relation between each of the plurality of non-touch events and a respective target position on the touch component such that a set of mappings is formed (Fig. 1 and Par. 27 which teaches use with multiple physical input controls. E.g. ad four-way control and multiple buttons. And Par. 67 which teaches mapping plural user inputs. See also Qiu Par. 91-92 which teaches mapping of multiple buttons as well as respective target positions for particular buttons).

	In Reference to Claim 6
	Hodges et al. teaches modifying target positions on the touch component corresponding to at least some of the plurality of non-touch events such that another set of mappings is formed (Par. 72-74 and 79-80).

Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al., US 2015/0084900, in view of Tager, US 2018/0104574.

In Reference to Claim 11
	Hodges et al. teaches a touch control assembly as described above in reference to Claim 9 including a manipulation device, conversion device, and signal device. Further Hodges teaches a videogame controller shaped embodiment that can made integral (Fig. 9) and teaches where the conversion device can be located in different places such as on a touch device or on a remote device (Fig. 4 and 7). However Hodges does not explicitly teach where the manipulation device, the conversion device, and the signal transmitter are in an integrated structure.
	Tager teaches a reconfigurable controller system where the manipulation device, the conversion device, and the signal transmitter are in an integrated structure (Abstract, Fig. 1 and 4, Par. 32, 35, and 41-44 which teaches physical input buttons, wired and wireless communication interfaces and input mapping and input emulation software that are all integral within the controller).
	It would be desirable to modify the device of Hodges et al. to be made integral with the configuration and mapping software as taught by Tager in order to allow the user to remap their controller device to emulate touch inputs without the need to force the touch-device to download and run an additional piece of software or require an additional remote connection to software in the cloud. Thus increase the convenience and compatibility of the control assembly with various different touch devices.


	In Reference to Claim 12
	Hodges et al. and Tager teaches further comprising a connection device, wherein the connection device, the manipulation device, the conversion device, and the signal transmitter are in an integrated structure, and the connection device is configured for assembling and fixing the target device (Hodges Fig. 3 and Par. 55. See also Fig. 11 which shows only one module in use and Fig. 9 which teaches that the two piece controller device can be made integral. And Tager as described above which teaches making the conversion device integral).

	In Reference to Claim 13
	Hodges et al. and Tager teaches where the touch control assembly is a gamepad (Fig. 1, 9, 11. See also Tager Fig. 1).

	In Reference to Claim 18
	Hodges et al. teaches a touch control assembly as described above in reference to Claim 16 including various buttons and controls (Par. 27). However, Hodges et al. does not explicitly teach where at least some of the at least one button are arranged in a side surface of the manipulation device.

	It would be desirable to modify the device of Hodges et al. to include side mounted buttons as taught by Tager in order to increase user comfort by placing buttons under natural finger positions on the side of the device as they grip the game assembly.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Hodges et al. to include side mounted buttons as taught by Tager.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al., US 2015/0084900, in view of Hain et al., US 2015/0231498.

In Reference to Claim 14-15
Hodges teaches wherein the manipulation device, the conversion device, and the signal transmitter are independent from each other (Fig. 7 and Par. 81); and teaches a network connection between the manipulation device and the conversion device and a network connection between the signal transmitter and the conversion device (80). However, they do not explicitly teach where they are a wireless connection or wherein the wireless connection comprises Bluetooth connection, WIFI connection, infrared connection or Operator Network Connection.

	It would be desirable to modify the system of Hodges et al. to connect wirelessly over the network via a protocol such as WIFI or an Operator Network Connection as taught by Hain et al., in order to conveniently connect the system components without the need for wired connections, via standard wireless protocols for network and Internet communication.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Hodges et al. to connect wirelessly over the network via a protocol such as WIFI or an Operator Network Connection as taught by Hain et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715